DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections to the drawings has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
The claims are objected to because the lines between each separate claim are crowded too closely together, making reading difficult.  Applicant recommends providing more space between each separate claim for clarity.

Claim 15 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step should be separated by a line indentation.  37 CFR 1.75(i); MPEP 608.01(m).  For instance, does Applicant mean:   
“The method of claim 11, wherein the at least one movable optical detection device remains stationary for a specified period of time after detecting a contour edge, 
wherein the manipulator generates a signal after seizing and spatially separating at least one piece good (2), and whereupon after seizing and separating the at least one piece good, the movement of the at least one movable optical detection device (40) is stopped, and the at least one movable optical detection device (40) is activated; or, 
wherein a movement of the at least one movable optical detection device (40) opposite to the transport direction (TR) is triggered, and the at least one movable optical detection device (40) is activated, and wherein the at least one movable optical detection device (40) is moved opposite to the transport direction (TR) until it detects a forward-facing contour edge (30) of a subsequent piece good (2).”?
Appropriate correction is required.  

Claims 1, 5-6, 8, 10, 14, 16, 18, and 20-22 are objected to because of the following informalities:  
Relative to claim 1: In line 8, Applicant should insert a “,” after “space coordinates”, and delete “or” before “position data”.  Applicant should also insert a “,” after “position data”.  That is, the phrase should be revised to, “space coordinates, position data, or contour data”, for clarity.  In line 11, after “calibratable”, Applicant should insert a “,”.  In lines 11-12, Applicant should insert a “,” after “space coordinates”, and delete “or” before “position data”, and insert a “,” after “position data”.

Relative to claim 6, line 3, Applicant should insert a “,” after “space coordinates”, and delete “or” before “position data”.  Applicant should also insert a “,” after “position data”.  In line 4, Applicant should insert a “,” after “piece good”, and “a” after “faces”.
Relative to claim 8, line 5, Applicant should insert a “,” after “target position”.  In line 10, Applicant should insert a “,” after “range”, and insert “an” after “control unit or”.  In line 14, Applicant should insert, a “,” after “space coordinates”, and delete “or” before “position data”. In line 14, Applicant should also insert a “,” after “position data”.  
Relative to claim 10, line 2, Applicant should insert, “and” before “approximately”.
Relative to claim 14, line 4, Applicant should insert a “,” after “located piece good”.  In line 8, Applicant should insert a “,” after “manipulator”.
Relative to claim 16, line 4, Applicant should insert a “,” after “good”.
Relative to claim 18, line 3, Applicant should insert, a “:” after “comprising”.  Applicant should insert a “,” after “transport device” in line 5.  Also, in line 5, Applicant should indent and start a new line before “wherein the moved piece goods”. In lines 9-10, Applicant should replace, “space coordinates or position data or contour data” to “space coordinates, position data, or contour data”. In line 15, Applicant should insert, a “,” after “grouped”.  In line 16, Applicant should delete “and” after “apparatus”.  In line 18, Applicant should insert a “,” after “manipulator”.
Relative to claim 20, line 4, Applicant should replace, “space coordinates or position data or contour data” to “space coordinates, position data, or contour data”.

Relative to claim 22, line 1, Applicant should insert a “,” after “21”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 12, in line 3, Examiner recommends that Applicant insert, “the at least one movable optical device (or “at least one optical device”), after “transport direction”, and insert a “,” after “transport device”, for clarity.  In line 4, Applicant should insert a “,” after “manipulator”.
Relative to claim 13, line 1, Applicant should insert, “the” before “after seizing”.  In line 4, Applicant should insert a “,” after “contour edge”.  In line 8, Applicant should revise the phrase, “follows the position”, to “the movable optical detection device following the position”.  In line 9, Applicant should remove “for” after “transport direction”. In line 10, Applicant should insert a “,” after “manipulator”.


Relative to claim 17, several features are unclear.  
Does Applicant mean: “The method of claim 16, further comprising calibrating the at least one manipulator (5) to seize:
individual, spaced-apart piece goods (2);
spaced-apart groups having two or more piece goods (2);
spaced-apart, equally, or differently sized groups of piece goods, each group have the same, or a different number of piece goods (2) being transported to the seizing range (4), wherein the groups are arranged in an uninterrupted formation (F), or in an interrupted row having equally, or differently sized spaces between consecutive piece goods (2), or groups (9) of piece goods (2).”?
Appropriate clarification is required.

Allowable Subject Matter
Claims 2-4, 7, 9, 11, and 19 are allowed.
Claims 1, 5-6, 8, 10, 14, 16, 18, and 20-22 are allowed.
Claims 12-13, 15, and 17 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651